Exhibit 10.1

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into as of August 30,
2016 (the “Effective Date”) by and between CEB Inc., a Delaware corporation (the
“Company”), and Thomas L. Monahan III, an individual (“Executive”).  

WHEREAS, Executive currently serves as the Chairman and Chief Executive Officer
of the Company;

WHEREAS, Executive and the Company are parties to an Executive Severance
Agreement dated as of February 3, 2012 (the “Severance Agreement”, of which a
copy is attached as Exhibit A) and an Agreement Concerning Exclusive Services,
Confidential Information, Business Opportunities, Non-Competition,
Non-Solicitation, and Work Product dated as of August 20, 1997 (the “Covenants
Agreement”, of which a copy is attached as Exhibit B) and an Employment
Agreement dated May 16, 2001 (the “Employment Agreement”, of which a copy is
attached as Exhibit C) and an Indemnity Agreement dated February 28, 2011 (the
“Indemnity Agreement”, of which a copy is attached as Exhibit D);

WHEREAS, Executive has informed the Company’s board of directors (the “Board”)
that he has decided to voluntarily resign all of his positions with the Company
and its affiliates;

WHEREAS, the Company and Executive (each, a “Party”) desire to set forth the
terms of Executive’s voluntary resignation from the Company, to establish a
transition period during which Executive shall continue to serve as an employee
of the Company, and to modify the terms and conditions of Executive’s
non-competition obligations under the Covenants Agreement for the benefit of the
Company in exchange for reasonable payments to Executive;

NOW, THEREFORE, in consideration of the premises, and the promises and
agreements set forth below, the Parties, intending to be legally bound, agree as
follows:

1.

Transition Period.  

 

(a)

The Parties agree that Executive shall remain an employee of the Company through
June 30, 2017 (the date of this Agreement through such date, the “Transition
Period”), subject to the Company’s right to earlier terminate Executive’s
employment for Cause (as defined in, and determined under, the Severance
Agreement) or Executive’s death or disability (as defined in the Severance
Agreement) (and, in the event of any such termination, the Transition Period
shall end on the date thereof).  In addition, the Company may request that
Executive extend the Transition Period on a month-by-month basis, for a total of
up to six months (i.e., through as late as December 31, 2017), and Executive may
agree to do so in his discretion.  For the avoidance of doubt, the Company may
not terminate Executive’s employment without Cause prior to June 30, 2017.

1

--------------------------------------------------------------------------------

 

(b)

Executive shall continue to serve as Chairman and Chief Executive Officer of the
Company through the end of the Transition Period or, if earlier, when a new
Chief Executive Officer has assumed his/her position as Chief Executive Officer
(whether on an interim basis or otherwise).  Upon and following the date on
which a new Chief Executive Officer has assumed his/her position as Chief
Executive Officer, Executive shall remain employed with the Company for the
remainder of the Transition Period, and shall perform such duties as reasonably
requested by such new Chief Executive Officer and the Board.  Effective as of
the end of the Transition Period, Executive hereby resigns all positions with
the Company and its affiliates, including his position as a member of the Board.

 

(c)

Notwithstanding the Severance Agreement, in no event shall Executive be entitled
to any benefits pursuant to Section 1 of the Severance Agreement that are not
also provided under this Agreement, and Executive shall not be deemed to have
been terminated without “cause” or to have resigned for “good reason” for
purposes of any plan or agreement covering Executive.

2.

Compensation During Transition Period.  

 

(a)

Base Salary.  During the Transition Period, Executive shall continue to be paid
his base salary at the rate in effect on the Effective Date (i.e., at the rate
of $920,000 per annum), in accordance with the Company’s standard payroll
procedures.

 

(b)

2016 Bonus.  Executive shall be entitled to a cash bonus for calendar year 2016
in an amount determined in accordance with the terms of the applicable bonus
arrangement, subject to Executive’s continued employment with the Company
through the date the bonus is payable (provided that, if Executive dies prior to
the payment date, his estate shall be paid a prorated target bonus for 2016
based on the number of days he was employed by the Company in 2016 divided by
366), which shall be at the same time bonuses are paid to the Company’s senior
executives generally.

 

(c)

2017 Bonus.  Executive shall receive a cash bonus for 2017 at the “target” level
(i.e., $920,000), multiplied by the greater of (x) a fraction, the numerator of
which is the number of days Executive is an employee of the Company in 2017 and
the denominator of which is 365 and (y) unless the Transition Period is
terminated by the Company for Cause before June 30, 2017, 181/365.  Any such
bonus shall be paid within thirty (30) days following the end of the Transition
Period.

 

(d)

Employee Benefits.  During the Transition Period, Executive shall be entitled to
actively participate in the Company’s employee benefit plans (including all of
the plans, programs and benefits described in Section 4 of the Employment
Agreement) in accordance with applicable plan and program terms as in effect
from time-to-time.  Upon the end of the Transition Period, Executive’s rights
under each such plan and program shall be determined in accordance with the
terms of such plans and programs as in effect from time-to-time (including,
without limitation, the Company’s Retiree Medical Policy, of which a copy is

2

--------------------------------------------------------------------------------

 

attached as Exhibit E).  Upon the end of the Transition Period, Executive shall
also be entitled to exercise his COBRA rights.

 

(e)

Equity Awards.  Executive’s outstanding equity awards in the Company shall
continue to vest in accordance with their terms during the Transition Period
and, subject to the terms of any clawback policy of the Company in effect for
senior executives, all such vested awards shall be non-forfeitable as of the end
of the Transition Period.  For the avoidance of doubt, any equity awards that do
not vest during the Transition Period in accordance with their terms shall be
forfeited at the end of the Transition Period.  No new equity awards shall be
granted to Executive during the Transition Period.

 

(f)

Other Benefits.  During the Transition Period and thereafter, Executive shall be
entitled to any additional or other benefits to which he is then entitled under
the then-applicable terms of any applicable plan, program, agreement, or
arrangement of the Company or any of its affiliates (collectively, “Company
Arrangements”, and including without limitation the Severance Agreement (as
modified by this Agreement), the Indemnity Agreement, and the Company’s Deferred
Compensation Plan).  The Company confirms that Executive’s aggregate balance in
its Deferred Compensation Plan was $13,628,001 as of August 19, 2016, and is and
will remain fully vested and non-forfeitable (subject only to change in value
due to contributions after August 19, 2016, and phantom investment results).  In
the event of a “change in/of control” as defined in any Company Arrangement,
Executive shall be entitled to any benefit to which he would have been entitled
under the applicable terms and conditions of such Company Arrangement, to the
extent that such benefit exceeds the corresponding benefit (if any) to which he
is entitled under this Agreement.

3.

Non-Competition and Non-Solicitation of Customers.  Sections 5(b) and 5(d) of
the Covenants Agreement are deleted and replaced with “[Reserved]”; the last
sentence of Section 5(e) of the Covenants Agreement is deleted; and Section 5(a)
of the Covenants Agreement is amended to read as follows:

The Employee shall not, directly or indirectly, either individually or as a
stockholder, director, officer, partner, consultant, owner, employee, agent, or
in any other capacity, for a period of three (3) years following the end of the
Transition Period, (i) manage, direct, provide or sell Company Services or work
for or provide services to any person or entity that provides Company Services,
within the United States or in any foreign country in which the Company or its
affiliates has an office, is or has engaged in business, or proposes to engage
in business as of the end of the Transition Period or (ii) induce or attempt to
induce or otherwise counsel, advise, ask or encourage any person or entity who
was a customer of the Company within the two (2) year period prior to the end of
the Transition Period to purchase Company Services from a person or entity other
than the Company or to cease or decrease the amount of such customer’s business
with the Company. For the purposes of this Section 5(a), the term “Company
Services” shall mean products or services that compete with those Company

3

--------------------------------------------------------------------------------

products or services that, as of the end of the Transition Period, (i) the
Company is offering or (ii) Employee knows the Company has plans to
offer.  Notwithstanding the foregoing, Employee may work for or provide services
to a person or entity that provides Company Services if Employee’s work or
services are for a separate division of such person or entity that is wholly
unrelated to the division that provides Company Services, and provided further
that Employee is not involved in any way, directly or indirectly, in the
management, direction, provision or sale of Company Services.

4.

Non-Solicitation of Employees.  Section 6 of the Covenants Agreement is amended
to read as follows:

The Employee agrees that during the term of his employment, and for a period of
three (3) years following the end of the Transition Period, he shall not, except
in the course of his duties for the Company, directly or indirectly, induce or
attempt to induce or otherwise counsel, advise, ask or encourage (i) any person
who at the time is a current employee of the Company or its affiliates, or who
left such employ within the preceding six (6) months, to leave the employ of the
Company or to accept employment or an independent contractor arrangement with
another employer besides the Company, or (ii) any person or entity who at the
time is a current independent contractor, consultant or vendor of the Company or
its affiliates to cease or decrease the amount of such contractor’s,
consultant’s or vendor’s services to the Company.  

5.

Payment for Non-Competition and Non-Competition Obligations.  In exchange for
the enhanced non-competition and non-solicitation protections afforded to the
Company pursuant to Sections 3 and 4 of this Agreement, the Company shall pay
Executive the following amounts, subject to his continued compliance with his
obligations under the Covenants Agreement (as modified by this Agreement):  (a)
$750,000 on or before December 31, 2017; (b) $750,000 on or before June 30,
2018; (c) $500,000 on or before December 31, 2018; (d) $500,000 on or before
June 30, 2019; (e) $250,000 on or before December 31, 2019; and (f) $250,000 on
or before June 30, 2020.  Notwithstanding the foregoing, no amount shall be
payable pursuant to this Section 5 if the Transition Period ends because the
Company terminates Executive’s employment for Cause.  In the event that the
Company fails to timely pay any of the foregoing amounts, and does not cure such
failure on 15 days’ written notice from Executive to the Company requesting
cure, then, if Executive so elects in writing in his sole discretion, the
restrictions in Sections 3 and 4 shall be null and void and only the
restrictions in the Covenants Agreement shall apply (and, for the avoidance of
doubt, if the Transition Period is terminated by the Company for Cause, no
amounts shall be due under this Section 5 but the restrictions referred to in
Sections 3 and 4 shall continue in full force and effect).

6.

Release of Claims.  The Company and Executive shall execute the Release of
Claims attached as Exhibit F on or within forty-five (45) days following the
last day of the Transition Period.

4

--------------------------------------------------------------------------------

7.

Nondisparagement.  Executive agrees not to intentionally make, or intentionally
cause any other person to make, any public statement that is intended to
criticize or disparage the Company, its affiliates, or any of their respective
senior executive officers or directors.  The Company agrees to use its best
reasonable efforts to cause its senior executive officers and directors not to
intentionally make, or intentionally cause any other person to make, any public
statement that is intended to criticize or disparage Executive.  This Section 7
shall not be construed to prohibit any person from responding publicly to
incorrect public statements or from making truthful statements to government
authorities or when required by law, subpoena, court order, or the like.  In
accordance with the Defend Trade Secrets Act, if Executive makes a confidential
disclosure of a Company trade secret or other confidential information to a
government official or an attorney for purposes of reporting a suspected
violation of law, or in a court filing under seal, Executive shall not be held
liable under this Agreement, the Covenants Agreement or any federal or state
trade secret law for such a disclosure.  

8.

Cooperation.  During the Transition Period and thereafter Executive will, upon
reasonable request and subject to such reasonable conditions as Executive may
reasonably request: (a) cooperate with the Company in connection with any matter
that arose during Executive’s employment and that relates to the business or
operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which Executive may have any knowledge or involvement; and (b)
consult with and provide information to the Company and its representatives
concerning such matters.  If any such cooperation is required after the
Transition Period, such cooperation shall be required only at reasonable times
and places and in a manner that does not unreasonably interfere with any other
employment in which Executive may then be engaged.  Nothing in this Agreement
shall be construed or interpreted as requiring Executive to provide any
testimony or affidavit that is not truthful.

9.

Indemnification.  The Company shall maintain, for the benefit of Executive,
director and officer liability insurance in a form at least as comprehensive as,
and in an amount that is at least equal to, that maintained by the Company for
any other officer or director.  In addition, Executive shall be indemnified by
the Company against liability for claims against him as an officer and director
of the Company and shall be entitled to prompt advancement of expenses
(including without limitation attorney’s fees), in each case to the fullest
extent provided in the Indemnity Agreement, Section 15 of the Severance
Agreement, the Company’s bylaws and/or any other governing documents applicable
to Executive, whichever is most favorable to Executive in the particular
instance.  Executive’s rights under this Section 9 shall continue so long as he
may be subject to such liability.

10.

Withholdings.  Amounts payable hereunder are subject to all tax and other
legally-required withholdings.

11.

Queries Regarding Covenants.  Any questions Executive has regarding the
application of his obligations under the Covenants Agreement (as amended hereby)
shall be directed to the Lead Director or Non-Executive Chairman of the Board.

5

--------------------------------------------------------------------------------

12.

No Assignment.  No right to receive payments and benefits under this Agreement
shall be subject to set off, offset, anticipation, commutation, alienation,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, except
as provided in this Agreement.

13.

Entire Agreement.  This Agreement, together with the Severance Agreement and the
Covenants Agreement (each as modified hereby), represents the entire
understanding and agreement between the parties as to the subject matter hereof
and supersedes all prior agreements, arrangements and understandings between
them concerning the subject matter hereof, and any subsequent written agreements
shall be construed to change, amend, alter, repeal or invalidate this Agreement,
only to the extent that this Agreement is specifically identified in and made
subject to such other written agreements and is executed by both parties
hereto.  For the avoidance of doubt, the Covenants Agreement and the Severance
Agreement shall remain in full force and effect in accordance with their terms,
except as modified by this Agreement.  

14.

Governing Law.  This Agreement and its performance, together with the Severance
Agreement and the Covenants Agreement (each as modified hereby) and their
performance, will be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to principles of conflicts of law that
would apply the substantive law of any other jurisdiction.  Notwithstanding
anything in this Agreement or elsewhere to the contrary, the parties agree
irrevocably to submit to the exclusive jurisdiction of the federal courts or, if
no federal jurisdiction exists, the state courts, located in the State of
Delaware, for the purposes of any suit, action or other proceeding arising out
of or relating to Executive’s employment with the Company, the termination of
such employment, or rights arising under or preserved by this Agreement, and
hereby waive, and agree not to assert by way of motion, as a defense or
otherwise, in any such suit, action, or proceeding, any claim that it is not
personally subject to the jurisdiction of the above-named courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper, or that the provisions of this Agreement
may not be enforced in or by such courts; provided, however, that Section 5(c)
of the Severance Agreement shall apply to any such proceeding as if it were an
arbitration.  IN ADDITION, EACH PARTY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM ARISING OUT OF THE EMPLOYMENT RELATIONSHIP BETWEEN THE PARTIES, INCLUDING,
BUT NOT LIMITED TO, ISSUES ARISING OUT OF THIS AGREEMENT.

15.

Interpretation.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

16.

Miscellaneous.  In the event of Executive’s death or a judicial determination of
his incompetence, references to Executive in this Agreement and in the Release
shall (where

6

--------------------------------------------------------------------------------

appropriate) be deemed to refer to his heir(s), beneficiar(ies), estate,
executor(s) or other legal representative(s).  Notwithstanding anything in this
Agreement or elsewhere to the contrary, Executive shall at all times be entitled
to: (i) retain, and use appropriately, (x) documents and information relating to
his personal entitlements and obligations, and (y) his rolodex (and electronic
equivalents); (ii) disclose documents and information in confidence to an
attorney or other professional for the purpose of securing professional advice;
and (iii) make truthful statements, and disclose documents and information, (w)
when required by law, subpoena, court order or the like, (x) when requested by
or voluntarily disclosed to a governmental or self-regulatory authority, (y)
when protected by applicable “whistleblower” statutes, or (z) as reasonably
necessary to enforce his rights in a proceeding under Section 14 or otherwise.

 

DATE:  August 30, 2016

/s/ Thomas L. Monahan III
Thomas L. Monahan III

 

/s/ Melody Jones
For CEB Inc.

 

7